No. 98-20957
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20957
                         Summary Calendar



PAUL ALLAN LARSON,

                                          Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-3440
                       --------------------
                            May 5, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     The district court dismissed a federal habeas petition filed

by Paul Allan Larson, Texas prisoner No. 452522, as untimely

because it was filed more than one year after the April 24, 1996,

effective date of the Antiterrorism and Effective Death Penalty

Act of 1996 (AEDPA).   We authorized Larson to appeal in forma

pauperis and granted him a certificate of appealability on the

issue whether the 28 U.S.C. § 2244(d) limitations period had been

tolled by the pendency of Larson’s second and third state habeas


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-20957
                                  -2-

filings.   The respondent was directed to supplement the record

with any state-court documents relevant to Larson’s tolling

arguments.

     The respondent now concedes that Larson’s federal

application is timely under Villegas v. Johnson, 184 F.3d 467

(5th Cir. 1999) because the AEDPA limitations was tolled by the

pendency of Larson’s second state habeas application, even though

that application was eventually dismissed as successive under

TEX. CODE CRIM. P. art. 11.07.   We agree that Larson’s application

is timely in light of Villegas.

     Because the district court never addressed the merits of

Larson’s federal habeas arguments, the denial of federal habeas

relief is VACATED and the case is REMANDED to the district court

for consideration on the merits.     See Whitehead v. Johnson, 157
F.3d 384, 387-88 (5th Cir. 1998).

     VACATED AND REMANDED.